Title: Walter Jones to Thomas Jefferson, 16 February 1814
From: Jones, Walter
To: Jefferson, Thomas


          
            Dear Sir,  Feby 16th 1814.
            I was much gratified by the receipt of yours of January the 10th, as it bestowed Some approbation on the matter & manner of my observations & the temper, in which they were written. it was my honest Intention to recall the mind to useful Truths, & to Show the possibility of writing even upon Party, without feeling that factious virulence & malignity, that appears to me, to be fast undermining the Safety & honour of our united republic.—Your Letter arrived, when I was much indisposed, and when an opportunity occurred of Sending the paper immediately to Richmond. I found I could not incorporate the very apposite addition you proposed, without writing the whole paper over again, for which I had niether time nor strength.—I thought it too of less
			 Importance, as I had not meant, to make a full Enumiration of the Constituents of the republican Character, as will be Seen in the Expression “of these or of analogous maxims.”—
            I am extremely pleased with the admirable character you draw of Genl Washington.—if you mean to prepare any Memoirs for Publication, as is generally Supposed by your friends, I hope this character will have a place in them.—If faction was Susceptible of the
			 Emotion of Shame, or of a Consequent Blush, the perusal of this character, is Calculated to Call up both in your political adversaries.
            I should be very glad to know your opinion of the Chances of Peace.—I have always thought that no nation upon Earth, that nearly approached us in populousness, was So weak & incapable of Carrying on a war, as we are.—our people enjoy subsistence & freedom to Such a degree as to make them extremely difficult & enormously expensive to be enlisted, their republican equality render discipline uncommonly difficult, our vast destitution of military Science & experienced officers, and a Government of all others, most defective in that Sort of Energy that Can give Stability & Compactness to a military System, have long ago filled me with presages of a war, which Events have more than verified.—I think the Governing Party have never made allowance enough in their Calculations, for the counteracting & treacherous faction, which is Strong in N. England, & disseminated more or less through every other State—the violence of their domestic adversaries affords a Stimulus, rather than a check, to their eagerness for foreign hostility.—their Forces daily crumbling away, thro Short enlistments, or the frauds in agents & Contractors of Supply, their Generals quarrelling, or Sick, or incompetent or Captive, in Short impotence in every thing, but in legislative Declamations, and Executive Messages, while our implacable Enemy is at a Point of Power, Pride, and Triumph, which She has never before Seen.
            The Legation sent on the Errand of peace, I apprehend, is too Numerous, and I wish they may not be of too discordant characters—the little middle faction, in the Senate, have placed Mr Gallatin hors de Combat—Mr Adams is an honest, Sensible man, but, I believe, very Self-willed & obstinate
			 Mr Bayard is an American, but a very proud federalist,
			 of Mr Russell I know little, & heartily wish the Government may know enough,
			 but I confess, as a Peace-maker, I distrust the ardent, aspiring, and fresh made States man & diplomatist, Mr Clay.—the premature prosperity of the western States, the bold Spirit of adventure or want that peopled them, have impressed upon the people a Character of Selfishness, Pride & impetuosity, that to me is Suspicious, as well as unamiable.
			 their voracity for new lands, & the obstacles which british Canada presents, to their Extirpation of the Indian proprietors, would render a western man extremely pertinacious, in insisting on the Cession of Canada; and however hopeless Success,  might be, would persevere, tho the Desolation of the Whole atlantic Coast Should follow.—I think I have seen a temper in those people, which, if excited, would fall heavier on the old atlantic States, that nurtured them So fondly, than the whole mass of N. England Toryism
            These are very gloomy thoughts, and may be as baseless, as they are gloomy But they have not been lightly taken up, and under Some pretty favourable opportunities for observation.—I should not have troubled you with them: but in a retirement like mine, it is a Relief to be unburthened of reflexions, where one can impart them with Confidence, and be Sure, they will be received with Candor.—
            Yours, dear Sir, with affectionate & unabating EsteemWalt: Jones
          
          
            have the Goodness to present me, in the kindest manner, to Colo Randolph & his Lady.—
          
        